Citation Nr: 0313180	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Lincoln, Nebraska.  

In an April 2001 decision, the Board denied the claim of 
entitlement to service connection for PTSD and other claims 
the denial of which by the agency of original jurisdiction 
the veteran also had appealed.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court) the denial of the claim of entitlement to service 
connection for PTSD.  The Court noted that by limiting his 
appeal to the denial of that claim, the veteran was deemed to 
have abandoned the other claims denied by the Board.

In a July 2002 order, the Court remanded the claim of 
entitlement to service connection for PTSD.  In the order, 
the Court instructed the Board to readjudicate the claim 
after first taking all action required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Court emphasized the 
importance of providing the veteran with notice concerning 
information and evidence needed to substantiate the claim 
that would satisfy section 5103 of the VCAA.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), enacted November 9, 
2000, contains extensive provisions potentially affecting the 
adjudication of claims.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

In reviewing the record of the instant claim, the Board finds 
that the requirements of the VCAA have not been satisfied.  
Thus, the claim will be remanded to the RO for it to take 
corrective action.  

First, the RO must provide the veteran and his representative 
with the notice required by section 5103 of the VCAA and 
described in section 3.159(b) of the implementing regulation 
concerning evidence that is needed to substantiate the claim.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
also must tell the veteran what his and VA's respective 
responsibilities are for securing the needed evidence.  Id. 

The notice to be furnished under section 5103 must take into 
account the law governing service connection for PTSD.  The 
provisions of 38 C.F.R. § 3.304(f) govern service connection 
for PTSD, which is founded on a diagnosis referring to one or 
more stressors (stressful experiences) verified to have 
occurred during service.  Section 3.304(f) was revised 
effective March 7, 1997.  See 64 Fed. Reg. 32, 807 (June 18, 
1999).  The revised standard of proof of entitlement to 
service connection for PTSD applies to the veteran's claim.  
This standard requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).

The revised standard of proof, by providing that the record 
of the claim must contain a PTSD diagnosis rendered in 
accordance with § 4.125, incorporates the revised diagnostic 
criteria for PTSD contained in American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders-IV (DSM-IV).  The DSM-IV diagnostic standard is 
more favorable to a veteran seeking service connection for 
PTSD than is the earlier standard, contained in DSM-III.  
Unlike the DSM-III standard, the DSM-IV standard for 
assessing whether a stressor is sufficient to cause PTSD is a 
subjective one.  Under DSM-IV, it is not necessary for the 
diagnostician to conclude that the stressor in concern would 
trigger PTSD in almost anyone.  Rather, the DSM-IV diagnostic 
criteria are satisfied if a person actually has developed 
PTSD as a result of exposure to a traumatic event that caused 
him or her to respond with intense fear, helplessness, or 
horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

A stressor alleged in connection with the claim and upon 
which the PTSD diagnosis is based must be verified by 
evidence other than the veteran's assertions themselves or be 
such as VA will consider to be verified because combat 
related.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
combat, then in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

For a stressor to be considered to be verified because combat 
related, there must be evidence showing that the veteran 
experienced the stressor while engaged in combat with the 
enemy.  For VA purposes, to engage in combat with the enemy 
means to participate directly in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999), 
65 Fed. Reg. 6257 (October 18, 1999); see 38 U.S.C.A. 
§ 7104(c) (West 2002).  

The veteran has alleged that he had stressful experiences 
while serving in Patrol Squadron 28 of the United States Navy 
and during flight training.  Both he and his Vet Center 
readjustment counselor have submitted statements summarizing 
these stressors.  It is alleged that during flight training 
at a Naval air station in Washington, the veteran's airplane 
crash-landed and began to burn.  It is also alleged that 
while flying on PV2 airplanes conducting anti-submarine 
missions over the waters off Korea, China, and other 
countries during January-March 1955, the veteran's crew took 
fire from the enemy and always flew under the threat of such 
fire, engaging in various strategies to avoid becoming a 
target.  The veteran has produced in support of the latter 
allegations flight logs covering January-March 1955 that he 
says as crew chief, he maintained contemporaneously with the 
flights referred to, although the logs do no more than state 
basic information (e.g., dates and times) about the flights.  
No documentation of the alleged crash landing of his airplane 
during training is of record.

To support his assertion that he engaged in combat with the 
enemy, the veteran contends that he was awarded the Combat 
Air Crewman Medal while stationed in Japan.  His Form DD-214, 
however, does not reflect that he was awarded this medal.  
His service personnel records do document that in February 
1955, he was designated a "combat air [ ] crewman" in a 
"P2V type aircraft." 

In the notice required by section 5103 of the VCAA, the RO 
must apprise the veteran of what elements of his claim may be 
considered to have been established by the evidence currently 
of record and what elements of his claim are not supported by 
that evidence.

Certainly, the RO should advise the veteran that a diagnosis 
of PTSD satisfying the requirements of 38 C.F.R. § 4.125, and 
thus DSM-IV, is not documented in the current record.  The RO 
should also advise the veteran that if such a diagnosis is 
made, it must be accompanied by a medical finding that his 
PTSD is the result of one or more of the stressors that he 
claims to have experienced during service.  38 C.F.R. 
§ 3.304(f).  The notice should inform the veteran that the 
PTSD diagnosis and the "nexus" opinion linking the current 
condition to a stressor encountered during service must be 
supplied by a medical source competent to diagnose a 
psychiatric disorder.  The notice should make clear to the 
veteran, in describing his and VA's respective 
responsibilities for obtaining such evidence, see Quartuccio, 
that either a private health care provider or a VA health 
care provider can be a proper source of such evidence.

Likewise, in the notice to be provided under section 5103 of 
the VCAA, the RO should apprise the veteran of whether any of 
the stressors that he has alleged in support of his claim 
will be accepted as verified by the evidence currently or 
record and whether any require additional proof in order to 
be accepted as verified.  The RO must determine whether the 
notation in his service personnel records designating the 
veteran a "combat air [ ] crewman" in a "P2V type 
aircraft" in February 1955 is sufficient to show that he 
engaged in combat with the enemy as a member of a P2V 
aircraft crew during his service, particularly when seen in 
the light of the veteran's flight logs, and whether the 
stressful experiences that the veteran claims to have had in 
January-March 1955 while participating in anti-submarine 
missions on such airplanes are consistent with the 
circumstances and type of combat service noted in his service 
personnel records.  Thus, the RO must consider whether the 
stressors that the veteran maintains he experienced during 
those flights - - taking enemy fire and flying under the 
threat of such fire - - are combat related stressors and 
therefore should be deemed verified.  If the RO does not find 
these stressors to be verified, its notice to the veteran 
should include an explanation of what evidence is required to 
verify those alleged stressors.

In contrast, it appears to the Board that the alleged 
stressor concerning the crash landing of an airplane on which 
the veteran was flying during flight training is not alleged 
to be combat related and therefore requires verification by 
evidence other than his own assertions.  The Board finds that 
the current record does not contain this evidence.  If the RO 
agrees with the Board's conclusion, its notice to the veteran 
should include an explanation of what evidence is require to 
verify this alleged stressor.  If the RO disagrees with the 
Board's conclusion, it should accept the alleged stressor as 
verified.

Second, the RO must ensure that it has obtained all 
documentary evidence, to include service personnel, service 
medical, and post-service medical records, pertinent to the 
elements of the claim that remain in need of sufficient 
proof.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The RO should note that if records needed to decide a claim 
for VA benefits are in the custody of a federal department or 
agency, the VCAA requires VA continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

Third, after securing all other evidence pertinent to the 
claim and provided it has determined that any stressor 
alleged in support of the claim may be accepted as verified, 
the RO must afford the veteran with a VA medical examination 
unless it determines that an examination report submitted by 
the veteran himself is sufficient to permit resolution of the 
claim.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4).  The 
report of any VA medical examination that is performed on 
remand should discuss the DSM-IV standard for the diagnosis 
of PTSD and explain how it applies to the veteran's case.

Accordingly, this case is REMANDED for the following actions

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

2.  The RO should write to the veteran 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  A copy of the letter to the 
veteran should be sent to his appointed 
representative.  The veteran and his 
representative should be given 
appropriate time to respond.

The RO then should attempt to secure any 
records or other evidence identified by 
the veteran and any records or other 
evidence that the RO has determined is 
needed to substantiate the claim, to 
include any records or other evidence 
that could verify a stressor alleged in 
support of the claim that the RO 
considers to be as yet unverified.

The RO should document in the claims file 
all attempts to secure this evidence.  
If, after making reasonable efforts, the 
RO is unable to obtain any records 
sought, the RO must notify the veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  A copy of the 
notice should be provided to the 
veteran's appointed representative.  The 
veteran and his representative must then 
be given an opportunity to respond.  The 
RO is reminded that the efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in its 
notice to the veteran.  The veteran and 
his representative should be given 
appropriate time to respond.

3.  The RO should provide the veteran 
with notice concerning the kind of 
evidence that would substantiate his 
claim.  A copy of the notice should be 
sent to the veteran's appointed 
representative.  The notice must include 
a discussion of the current law, to 
include that reviewed above, governing 
proof of service connection for PTSD.  
See 38 C.F.R. §§ 3.304(f) (1996), 
3.304(f) (2002).  The notice must apprise 
the veteran that he may submit in support 
of his claim the report of a private 
medical examination.  The notice must 
tell the veteran which evidence he is 
finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on his behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The veteran and his representative should 
be given appropriate time to respond.

4.  Then, the RO should review all of the 
evidence relevant to the PTSD stressors 
alleged by the veteran in support of his 
claim.  If, and only if, it concludes 
that one or more of the PTSD stressors 
alleged by the veteran has been verified, 
the RO should schedule the veteran for a 
VA psychiatric examination in order to 
determine whether he has PTSD as a result 
of the verified in-service stressful 
experience (stressor).  The RO should 
prepare a summary of the verified 
stressor or stressors for the examiner 
and associate that summary with the 
claims file.  The examiner should review 
pertinent information in the claims file.  
The examination should include any 
diagnostic tests or studies, such as 
psychological tests, that are deemed 
necessary for an accurate assessment.

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any psychiatric 
pathology found.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should state in the examination 
report whether the verified stressor is 
sufficient to support the diagnosis of 
PTSD.  The examiner should describe in 
the examination report any other 
stressors that support the diagnosis of 
PTSD.  If a diagnosis of PTSD is not 
made, the examiner should explain in the 
examination report why such a diagnosis 
is not warranted.  In considering whether 
to assign a diagnosis of PTSD, the 
examiner must apply the diagnostic 
criteria for PTSD contained in the 
American Psychiatric Association's DSM-
IV; the examination report must show that 
such an analysis was performed.

5.  Then, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
take corrective action.

6.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD.  If service connection for PTSD is 
not granted, the RO must provide the 
veteran and his appointed representative 
with a supplemental statement of the 
case.  38 C.F.R. § 19.31 (2002).  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim and a summary of the 
evidence and applicable law, to include 
the provisions of 38 C.F.R. § 3.304(f).  
The veteran and his representative should 
be given appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


